DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but they are persuasive only in part.
First, regarding the rejections under 35 U.S.C. 112, applicant indicates:
“Applicant amended the claims and specification in the proposed amendment. The interview summary by the Examiner does not appear to recognize these proposals and seems to discuss the original claims. It is Applicant's recollection that the proposed amendments overcame the § 112 issues and informalities as discussed during the interview.”

Applicant’s currently amended claims are different from the proposed claims.  As to applicant’s interview summary, the examiner indicated the existence of 112 issues during the interview vis-à-vis proposed claims 8 and 10 in the examiner’s interview summary, e.g., the lack of antecedent basis in proposed claim 10, and regarding the claimed “drag torque” which (according to the specification) is different from the disclosed and previously claimed “friction torque”.  Issues under 35 U.S.C. 112 for the amended claims are dealt with below.
Second, applicant’s arguments regarding amended claim 1 and the rejection as being obvious under 35 U.S.C. 103 in view of Kim (‘211) and Gallagher et al. (‘408) is convincing.  Accordingly the rejection is withdrawn, and claims 1 to 4, 6, and 7 are indicated allowable herein (although a minor objection is made to claim 1 for mere 
Regarding, claims 8 and 16, applicant’s arguments are not convincing, e.g., in part because claim 8 as presented is indefinite and does not require the subject matter for which claim 1 is found to allowable, as detailed below, and in part because claim 16 is apparently obvious over the prior art already of record, as detailed below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)1.  Correction of the following is required: antecedent basis should be provided in the specification for “the disconnect” being “closed”, and for the engine “friction” being while the disconnect is closed, as in amended claim 8, without adding new matter.  Alternately, that terminology in claim 8 may be amended to be made consistent with terminology in the specification.
Claim Objections
Claims 1 to 4, 6 to 11, and 13 to 15 are objected to (for matters of form only) because of the following informalities:  i) in claim 1, line 15, it appears “the baseline torque” should read, “the baseline lift-pedal torque” for exact consistency with the remainder of the claim, as the only reasonable interpretation of the phrase, which is so interpreted by the examiner; and ii) in claim 8, line 13, “the baseline lift pedal torque” should apparently read, “the baseline lift-pedal torque” (with a hyphen) for exact consistency with the remainder of the claim.  The dependent claims are objected to only for reason of their dependency.  Appropriate correction (or alternately, a reasoned traversal) is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 to 11 and 13 to 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last line of claim 8, “[wherein the modified lift-pedal torque is based on . . . friction torque of the engine] while the disconnect is closed” has no proper antecedent basis (with a “disconnect” as a noun also having no proper antecedent basis in the specification) and is unclear, and is interpreted by the examiner (for 35 U.S.C. 103 purposes only, in order to promote compact prosecution) to apparently/possibly (?) mean, “while a disconnect clutch that establishes power flow between the engine and the traction motor is engaged”2.  Moreover, it is unclear in the claim context what this “while” clause is intended to modify (is this describing/modifying the modified lift-pedal torque or the friction torque of the engine?), and where basis in the specification might possibly be for e.g., the “friction torque of the engine” being (e.g., somehow determined or characterized or utilized) “while the disconnect is closed”, e.g., with “friction” and “disconnect” not even appearing in the same paragraph in the specification.
Correction of the indefiniteness, without adding new matter or claiming matter not supported by 35 U.S.C. 112(a), is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11, and 13 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2014/0172211) in view of Gallagher et al. (2016/0297408) and Johri et al. (9,026,296).
Kim (‘211) reveals:
per claim 8, a vehicle comprising:
a traction battery [e.g., 60];
a powertrain [e.g., FIG. 1] including an internal combustion engine [e.g., 10] and a traction motor [e.g., 20] electrically connected to the battery, wherein the traction motor discharges the battery when producing positive torque to propel the vehicle and recharges the battery when producing negative torque to slow the vehicle [e.g., as shown, for example, in FIG. 7]; and
a controller [e.g., FIG. 3] programmed [e.g., paragraph [0054]] to, in response to the vehicle coasting with accelerator and brake pedals being released [e.g., the accelerator pedal and the brake pedal not being manipulated; paragraph [0061]]:
in response to and as long as a ratio of energy capacity of the battery to kinetic energy of the vehicle is greater than or equal to one [e.g., when the answer at S140 in FIG. 6 is No, meaning the chargeable power amount3 of the battery, as an amount of electrical power that is chargeable into the battery, is greater than the calculated regenerative power generation amount that corresponds to the coasting speed and that represents the “inertia energy” of the vehicle that “may be collected as regenerative electric power”, per paragraph [0010], with the ratio of the two amounts being greater than 1], command a baseline lift-pedal torque to the powertrain [e.g., to slow the vehicle by (full) regenerative braking, at S150 in FIG. 6]; and
in response to and as long as the ratio is less than one [e.g., when the answer at S140 in FIG. 6 is Yes], command a modified lift-pedal torque [e.g., at S160 and S170; and as shown in FIG. 7 as the regenerative braking torque limited based on the chargeable power amount of the battery] that is less than the baseline lift-pedal torque [e.g., less by the amount of the hydraulic pressure braking torque that is established based on a value determined by subtracting the chargeable power amount of the battery from the calculated regenerative power generation amount; claim 5 and FIG. 7], wherein the modified lift-pedal torque is based on the ratio [e.g., so that, in Kim (‘211), the regenerative braking torque (inertia energy of the vehicle; paragraph [0010]) is made to equal the chargeable power amount of the battery, as shown in FIG. 7];
It may be alleged that the “inertia energy” disclosed at paragraph [0010] of Kim (‘211) is not, or does not expressly include, “kinetic energy of the vehicle” and may not base the modified lift-pedal torque on the friction torque of the engine as claimed, although the examiner believes this “kinetic energy of the vehicle” would have been implicitly understood by one of ordinary skill in the art familiar with regenerative braking, since it is exactly the total (kinetic, potential, etc.) energy of the vehicle which is dissipated and reduced during braking and which needs to be stored e.g., in a battery, if that vehicle energy is to be “regenerated”.  Kim (‘211) also expressly shows the friction torque of the engine in FIG. 3.
Applicant has apparently also argued that the “chargeable power amount of the battery” in Kim (‘211) is not an “energy capacity of the battery”, although Kim (‘211) teaches at paragraph [0024] that he performs his deceleration control “based on the vehicle speed and the SOC[4] of the battery”, where the vehicle speed is used at S130 in FIG. 6 to determine the amount of regenerative power generation corresponding to inertia energy of the vehicle (see paragraph [0010], “the inertia energy [of the vehicle] may be collected as a regenerative electric power”), and the SOC is used to determine the “chargeable power amount of the battery” at S140 in FIG. 6 (see e.g., paragraph [0067], “The chargeable power amount of the battery 325 may be confirmed through the SOC of the battery 325, which is well known to a person of ordinary skill in the art.”)
However, in the context/field of a similar regenerative brake method that may be used e.g., an electric regenerative braking system (paragraph [0053]), Gallagher et al. (‘408) teaches in FIG. 11 that the vehicle’s “available kinetic energy” should be compared with the “energy storage capability”, as an energy capacity of the battery, of the (e.g., electric) regenerative braking system accumulator (e.g., such as a battery or ultra-capacitor in paragraph [0053]), and when the kinetic energy is greater than the capability, the braking torque request should be scaled at 323 so that the energy accumulator will be filled near the time the vehicle reaches 0 speed, in order to allow for constant torque application and good pedal feel.
It would have been obvious at the time the application was filed to implement or modify the Kim (‘211) deceleration control system for a coasting electric vehicle so that, in order to determine whether the calculated regenerative power generation amount corresponding to the coasting speed and indicative of the inertia energy of the vehicle was greater than or equal to the chargeable power amount of the battery as taught at Step S140 in FIG. 6, at least the vehicle’s “energy storage capability” as the chargeable power amount of the battery and the vehicle’s “kinetic energy” would have been considered as the inertia energy, as taught by Gallagher et al. (‘408) in FIG. 11, so that regenerative power generation amount corresponding to the coasting speed would have reflected the kinetic energy, etc. of the vehicle at that speed, as taught by Gallagher et al. (‘408), in order that it would have been properly determinable whether the regenerative power generation amount during the regenerative braking would/could be stored as chargeable power within the chargeable capacity of the battery and/or in order that the amount of the braking power that would have been needed to be provided by another means could be determined by simple subtraction when the power generation amount was greater than the chargeable power amount, e.g., as taught in claim 5 by Kim (‘211), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
The implemented or modified Kim (‘211) deceleration control system for a coasting electric vehicle also may not expressly reveal that the modified lift-pedal torque is based on friction torque of the engine 10 while the disconnect is closed, although Kim (‘211) reveals a disconnect (clutch) 30 and shows that the (negative) friction torque of a (generic) engine (FIG. 3) increases based on the speed of the engine, and he shows in FIG. 7 that the regenerative braking torque increases with increasing vehicle speed, with the examiner also understanding that the engine speed increases with vehicle speed when the engine is used to conventionally drive the vehicle and a ratio in the transmission 40 obviously is not changing/is constant.
However, in context/field of system for controlling a coasting torque in a hybrid vehicle, Johri et al. (‘296) teaches at column 7, lines 48ff that, in an electric mode, the coasting torque is made to be similar to the engine compression (e.g., friction; column 6, lines 5ff) torque when the engine is enabled (and the disconnect clutch 26 is engaged), and that the commanded negative coast torque (e.g., for the M/G 18, or for the M/G 18 and the engine 14) may be made to increase with vehicle speed (FIG. 2).  Moreover, Johri et al. (‘296) teaches in FIG. 4 that the motor generation output (as the regenerative braking) may be supplemented with engine compression (e.g., friction) torque (by engaging the disconnect clutch 26, or by keeping the disconnect clutch engaged) when it is determined that SOC ≥ thresh_low (410, No) or SOC > thresh_high (422, Yes), in order to supplement the regenerative braking torque with available engine compression torque when the battery SOC is above the threshold, so that additional regenerative braking will not be harmful to the battery and the amount of (commanded) regenerative braking can be reduced, thereby inhibiting overcharge of the battery.
It would have been obvious at the time the application was filed to implement or modify the Kim (‘211) deceleration control system for a coasting electric vehicle so that the friction force of the engine would have increased with increasing engine speed, as was conventional, and so that the coasting torque target (see FIG. 7 in Kim (‘211)) would have been made similar to engine compression (friction) torque when the disconnect clutch (e.g., 26 in Johri et al. (‘296) and 30 in Kim (‘211)) was engaged, as taught by Johri et al. (‘296), in order to provide a consistent overall coasting torque subsequent to a tip out event, as taught by Johri et al. (‘296), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Kim (‘211) deceleration control system for a coasting electric vehicle would have rendered obvious:
per claim 8, in response to and as long as a ratio of energy capacity of the battery [e.g., the chargeable power amount of the battery, in Kim (‘211); and/as the “energy storage capability” as taught by Gallagher et al. (‘408)] to kinetic energy of the vehicle [e.g., the calculated regenerative power generation in Kim (‘211); and/as the “available kinetic energy” as taught by Gallagher et al. (‘408)] is greater than or equal to one [e.g., when the answer at S140 in FIG. 6 of Kim is No and the ratio of the respective amounts is greater than (and/or obviously equal to) 1], command a baseline lift-pedal torque to the powertrain [e.g., to slow the vehicle by (full) regenerative braking, at S150 in FIG. 6 of Kim (‘211)]; and
in response to and as long as the ratio is less than one e.g., when the answer at S140 in FIG. 6 in Kim (‘211) is Yes], command a modified lift-pedal torque that is less than the baseline lift pedal torque [e.g., at S160 and S170 in Kim (‘211), being less by the amount of the hydraulic pressure braking torque that is established based on a value determined by subtracting the chargeable power amount of the battery from the calculated regenerative power generation amount; claim 5 and FIG. 7], wherein the modified lift-pedal torque is based on the ratio [e.g., so that, in Kim (‘211), the regenerative braking torque (inertia energy of the vehicle; paragraph [0010]) is made to equal the chargeable power amount of the battery, as shown in FIG. 7] and friction torque of the engine [e.g., to be similar, in an electric mode, to the engine compression (friction) torque when the engine is enabled, as taught by Johri et al. (‘296)] while the disconnect is closed [e.g., while the clutch 26 in Johri et al. (‘296), corresponding to the clutch 30 in Kim (‘211)  was engaged to provide compression braking];
per claim 9, depending from claim 8, wherein the modified lift-pedal torque is a product of the baseline lift-pedal torque and the ratio [e.g., as taught by Kim (‘211), so that the regenerative braking torque (inertia energy of the vehicle; paragraph [0010]) is made to equal the chargeable power amount of the battery, as shown in FIG. 7];
per claim 11, depending from claim 8, wherein the baseline lift-pedal torque is based on vehicle speed [e.g., as shown in FIG. 7 of Kim (‘211)];
per claim 13, depending from claim 8, wherein the energy capacity of the battery is a product of state of charge of the battery and a predetermined energy rating of the battery [e.g., the chargeable power amount of the battery was obviously the capacity of the battery minus any charge already present in the battery (paragraph [0067]), as taught by Kim (‘211)];
per claim 14, depending from claim 8, wherein the kinetic energy is equal to one half of the mass of the vehicle multiplied by a square of velocity of the vehicle [e.g., as a rudimentary law of nature [i.e., K.E. = ½mv2] well-known and understood by one of ordinary skill in the art from the teachings of Gallagher et al. (‘408)];
per claim 15, depending from claim 8, wherein the modified lift-pedal torque increases as the friction torque increases and decreases as the friction torque decreases [e.g., the torques as shown in FIGS. 3 and 7 of Kim (‘211) both have negative sloped e.g., at speeds greater than the creep vehicle speed where coasting torque is to be controlled, thereby rendering the claim limitations implicit or obvious; with Johri et al. (‘296) also teaching that the coasting torque should be made similar to the engine compression (friction) torque that increases with engine/vehicle speed (cf. FIG. 2)];
Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. (2013/0131901; cited previously) in view of Kim (2014/0172211).
Yamagata et al. (‘901) reveals:
per claim 16, a vehicle comprising:
a traction battery [e.g., 15];
a powertrain [e.g., FIG. 1] including at least one traction motor [e.g., 13] electrically connected to the battery such that the traction motor discharges the battery when producing positive torque to propel the vehicle [e.g., paragraph [0034]] and recharges the battery when producing negative torque to slow the vehicle [e.g., according to a well-known torque curve (FIGS. 8 and 10) for effecting regenerative braking; e.g., paragraph [0034]]; and
a controller [e.g., 18 implementing e.g., the flowcharts and control of FIGS. 3 to 6] programmed to, in response to the vehicle decelerating as sensed by an acceleration sensor [e.g., at S1]:
responsive to a state of charge of the battery (battery SOC) being less than a threshold [e.g., for example, less than 80% in FIG. 3], command a baseline lift-pedal torque to slow the vehicle at a first rate [e.g., limited by the upper-limit value of the regenerative power (W) in FIG. 3, with the regenerative torque obviously being increased e.g., to a level below the upper-limit value at S5 in FIGS. 4 or 6, so that the target deceleration of the hybrid vehicle (paragraph [0049]) is reached (S2, Yes) as a first rate of slowing the vehicle], and
responsive to the battery SOC being greater than the threshold [e.g., when SOC is greater than 80% in FIG. 3], command a modified lift-pedal torque [e.g., limited by the narrowed regenerative power in FIG. 3], that is less than the baseline lift-pedal torque to the powertrain [e.g., as shown in FIG. 3] to slow the vehicle at a second rate that is less than the first rate [e.g., when, because the SOC of the battery is greater than 80% (e.g., 90% or 100% as shown in FIG. 3), the regenerative power is limited, and the target deceleration is not reached even though the maximum regeneration torque has been reached (S6, Yes) while the target deceleration has not been reached (S2, No), meaning that the vehicle is decelerating at a rate that is less that the target deceleration/first rate], wherein the magnitude of the modified lift-pedal torque is equal to [e.g., is simply implicitly equal to] the product of the base-line lift-pedal torque and a scaling factor [e.g., a scaling factor obviously created in accordance with the slope of the regenerative power narrowing in FIG. 3, so that (for example only) e.g., i) at an 80% SOC, the regenerative power is 1.0 * Upper limit value, ii) at a 90% SOC, the regenerative power is (limited to) 0.5 * Upper limit value, iii) at 100% SOC, the regenerative power is limited to 0.0 * Upper limit value, iv) and so on, as shown in FIG. 3];
Yamagata et al. (‘901) may not expressly reveal that the accelerator and brake pedals were released when the vehicle was decelerating, but this is implicit in his regeneration force becoming a braking force similar to an engine brake at paragraph [0005].
However, in the context/field of a similar (regenerative) deceleration control system which applies a creep or deceleration torque to the vehicle (FIG. 7), Kim (‘211) teaches that the deceleration control unit 300 determines whether the vehicle is coasting or not at a speed above the creep vehicle speed by considering that both the accelerator pedal position sensor (APS) 302 and the brake pedal position sensor (BPS) 304 are not actuated (e.g., released); and in particular he reveals:
per claim 16, a controller programmed to, in response to the vehicle coasting with accelerator and brake pedals being released [e.g., the accelerator pedal and the brake pedal not being manipulated; paragraph [0061] in Kim (‘211)];
It would have been obvious at the time the application was filed to implement or modify the Yamagata et al. (‘901) regeneration control device so that, in addition to or as an alternative to considering that the vehicle was decelerating for implementing the regeneration control in FIGS. 4 and 6, Yamagata et al. (‘901) would have (also) considered that the accelerator and brake pedals were not depressed, as taught by Kim (‘211), in order that the driver’s intent to decelerate in a manner similar to engine braking could be determined/confirmed while the vehicle was coasting based on the non-manipulation of the accelerator and brake pedals, as taught by Kim et al. (‘211), in order to correctly set target deceleration based on engine braking in Yamagata et al. (‘901) when (only) when the accelerator and brake pedals were not being manipulated to indicate the driver desired the target (engine braking) deceleration, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Yamagata et al. (‘901) control system for a hybrid vehicle would have rendered obvious:
per claim 17, depending from claim 16, wherein the scaling factor is a function of the battery SOC [e.g., as shown in FIG. 3 of Yamagata et al. (‘901)];
per claim 19, depending from claim 16, wherein the threshold is greater than 90 percent [e.g., for example, when the SOC of the battery in FIG. 3 of Yamagata et al. (‘901) is greater than a threshold of 90% or 95%, the limited regenerative power (and the corresponding maximum regenerative torque of the electric motor 13) is less that the range of regenerative power for SOCs below 90% or 95%];
per claim 20, depending from claim 16, wherein the scaling factor is less than one [e.g., as shown by the decreasing range of regenerative power when the SOC is above 80% in FIG. 3 of Yamagata et al. (‘901)];
Allowable Subject Matter
Claims 1 to 4, 6, and 7 would be allowable if claim 1 is amended to overcome the objection, or if a (convincing) reasoned traversal is made.
Claim 10  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, of claim 8 and the objection set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  i) the prior art of record does not reveal or render obvious the vehicle as recited in claim 1, wherein (in combination with the other recited elements and limitations) for example, the battery-based lift pedal torque has a magnitude that is equal to the baseline [lift-pedal] torque multiplied by the ratio5; ii) the prior art of record does not reveal or render obvious the hybrid vehicle as recited in claim 10, wherein (in combination with the other recited elements and limitations) for example, the modified lift-pedal torque is equal to the difference between the baseline lift-pedal torque and the friction torque multiplied by the ratio plus the friction torque6; and iii) the prior art of record does not reveal or render obvious the vehicle as recited in claim 18, wherein (in combination with the other recited elements and limitations) for example, the scaling factor decreases as the battery SOC decreases7.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The EPO machine translation of JP 09-135502 (Japanese publication cited previously by the examiner) reveals at paragraphs [0068] and [0069] a description of its FIG. 16 (reproduced below/on the next page), which is similar in content and utilization to FIG. 3 in Yamagata et al. (‘901), and teaches that the regeneration rate coefficient may be 100% when the battery SOC (charged state) is in a range from “0% to a predetermined value close to 100%”, and may be reduced to zero thereafter as the charged state exceeds the predetermined value and reaches 100%:

    PNG
    media_image1.png
    438
    567
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        2 Note that this interpretation may not be supported, under 35 U.S.C. 112(a), by the application as filed.
        3 pow·er  (pou′ər) 
        n.
        . . .
        5.
        a. The energy or motive force by which a physical system or machine is operated: turbines turned by steam power; a sailing ship driven by wind power.
        b. The capacity of a system or machine to operate: a vehicle that runs under its own power.
        c. Electrical or mechanical energy, especially as used to assist or replace human energy.
        d. Electricity supplied to a home, building, or community: a storm that cut off power to the whole region.
        6. Physics The rate at which work is done, expressed as the amount of work per unit time and commonly measured in units such as the watt and horsepower.
        7. Electricity
        a. The product of applied potential difference and current in a direct-current circuit.
        b. The product of the effective values of the voltage and current with the cosine of the phase angle between current and voltage in an alternating-current circuit.
        . . .
        adj.
        . . .
        2. Operated with mechanical or electrical energy in place of bodily exertion: a power tool; power car windows.
        3. Of or relating to the generation or transmission of electricity: power companies; power lines.
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 21 June 2021.]
        4 State-of-charge
        5 See, for example only, Eq. (4) in the specification.
        6 See, for example only, Eq. (5) in the specification.
        7 See, for example only, published paragraph [0043] and Eq. (6) in the specification.